UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q [X]Quarterly Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2016 [ ]Transition Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission file number333-209903 WIKE CORP. (Exact name of small business issuer as specified in its charter) Nevada 37-1769300 State or other jurisdiction of incorporation or organization Primary Standard Industrial Classification Number IRS Employer Identification Number Via Arno, 8, 40139 Bologna, Italy Tel. 003-907-341980011 Email: wikecorp@gmail.com (Address and telephone number of principal executive offices) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15 (d)of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes (X) No ( ) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer ( ) Large accelerated filer ( ) Non-accelerated filer ( ) Smaller reporting company (X) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes (X) No ( ) State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date: 6 ,060,000 common shares issued and outstanding as of September 30, 2016. WIKE CORP. QUARTERLY REPORT ON FORM 10-Q TABLE OF CONTENTS Page PART I FINANCIAL INFORMATION: Item 1. Financial Statements (Unaudited) 3 Balance Sheets as of September 30, 2016 (unaudited) and December 31, 2015 (audited) Statements of Operations for the three and nine months ended September 30, 2016 (unaudited) 4 5 Statements of Cash Flows for the nine months ended September 30, 2016 (unaudited) 6 Notes to the Unaudited Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosures About Market Risk 17 Item 4. Controls and Procedures 17 PART II OTHER INFORMATION: Item 1. Legal Proceedings 17 Item 1A Risk Factors 18 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 18 Item 3. Defaults Upon Senior Securities 18 Item 4. Submission of Matters to a Vote of Securities Holders 18 Item 5. Other Information 18 Item 6. Exhibits 18 Signatures 2 PART 1 – FINANCIAL INFORMATION Item 1. Financial Statements The accompanying interim financial statements of WIKE Corp. (“the Company”, “we”, “us” or “our”), have been prepared without audit pursuant to the rules and regulations of the Securities and Exchange Commission. Certain information and footnote disclosures normally included in financial statements prepared in accordance with United States generally accepted principles have been condensed or omitted pursuant to such rules and regulations. The interim financial statements are condensed and should be read in conjunction with the company’s latest annual financial statements. In the opinion of management, the financial statements contain all material adjustments, consisting only of normal adjustments considered necessary to present fairly the financial condition, results of operations, and cash flows of the Company for the interim periods presented. 3 WIKE CORP. BALANCE SHEETS SEPTEMBER 30, 2, 2015 ASSETS September 30, 2016 (Unaudited) December 31, 2015 Current Assets Cash and cash equivalents $ 12,733 146 Prepaid Expenses 1,200 - Inventory 2,599 1,120 Total Current Assets $ Fixed Assets Equipment, net 2,304 2,736 Total Fixed Assets $ Intangible assets - 225 Website Total Intangible Assets $ - Total Assets $ LIABILITIES AND STOCKHOLDERS’ EQUITY Liabilities Current Liabilities Accounts payable - 425 Loans 2,359 400 Total Current Liabilities $ Total Liabilities $ Stockholder’s Equity Common stock, par value $0.001; 75,000,000 shares authorized, 6,060,000 and 4,500,000 shares issued and outstanding as of September 30, 2016 and December 31, 2015 6,060 4,500 Additional paid in capital 14,040 - Income (deficit) accumulated (3,623 ) (1,098 ) Total Stockholder’s Equity $ Total Liabilities and Stockholder’s Equity $ See accompanying notes to financial statements. 4 WIKE CORP. STATEMENT OF OPERATIONS NINE MONTHS ENDED SEPTEMBER 30, 2016 (Unaudited) Three months ended September 30, 2016 Three months ended September 30, 2015 Nine months ended September 30, 2016 Nine months ended September 30, 2015 REVENUES $ 2,100 $ - $ 13,900 $ - Cost of Goods Sold 251 - 2,035 - Gross Profit - - OPERATING EXPENSES General and Administrative Expenses 2,906 203 14,390 271 TOTAL OPERATING EXPENSES NET INCOME (LOSS) FROM OPERATIONS ) PROVISION FOR INCOME TAXES - NET INCOME (LOSS) $ ) $ ) $ ) $ ) NET LOSS PER SHARE: BASIC AND DILUTED $ ) $ ) $ ) $ ) WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING: BASIC AND DILUTED See accompanying notes to financial statements. 5 WIKE CORP. STATEMENT OF CASH FLOWS NINE MONTHS ENDED SEPTEMBER 30, 2016 (Unaudited) Nine months ended September 30, 2016 Nine months ended September 30, 2015 CASH FLOWS FROM OPERATING ACTIVITIES Net loss for the period $ (2,525 ) $ (271 ) Depreciation expense 657 - Adjustments to reconcile net loss to net cash (used in) operating activities: Inventory (1,479 ) (1,120 ) Prepaid Expenses (1,200 ) (400 ) Accounts Payable (425 ) 225 CASH FLOWS USED IN OPERATING ACTIVITIES ) ) CASH FLOWS FROM INVESTING ACTIVITIES Purchase of Fixed Assets - (2,880 ) Purchase of Intangible assets - (225 ) CASH FLOWS USED IN INVESTING ACTIVITIES - ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from sale of common stock 15,600 4,500 Proceeds from related party loans 1,959 105 CASH FLOWS PROVIDED BY FINANCING ACTIVITIES NET INCREASE IN CASH ) Cash, beginning of period Cash, end of period $ $ 34 SUPPLEMENTAL CASH FLOW INFORMATION: Interest paid $ 0 $ 0 Income taxes paid $ 0 $ 0 See accompanying notes to financial statements. 6 WIKE CORP. NOTES TO THE UNAUDITED FINANCIAL STATEMENTS SEPTEMBER 30, 2016 NOTE 1 – ORGANIZATION AND NATURE OF BUSINESS WIKE Corp. (“the Company”, “we”, “us” or “our”) was incorporated in the State of Nevada on November 11, 2014. We are a development-stage company in a business of printing on ornamental ribbons . Our office is located at Via Lodovico Berti, 40131, Bologna, Italy . NOTE 2 – GOING CONCERN The accompanying financial statements have been prepared in conformity with generally accepted accounting principles, which contemplate continuation of the Company as a going concern. However, the Company had limited revenues as of September 30, 2016. The Company currently has a negative working capital, but has not completed its efforts to establish a stabilized source of revenues sufficient to cover operating costs over an extended period of time. Therefore, there is substantial doubt about the Company’s ability to continue as a going concern. Management anticipates that the Company will be dependent, for the near future, on additional investment capital to fund operating expenses The Company intends to position itself so that it will be able to raise additional funds through the capital markets. In light of management’s efforts, there are no assurances that the Company will be successful in this or any of its endeavors or become financially viable and continue as a going concern. These financial statements do not include any adjustments relating to the recoverability and classification of recorded asset amounts, or amounts and classification of liabilities that might result from this uncertainty. NOTE 3 – SUMMARY OF SIGNIFCANT ACCOUNTING POLICIES Basis of Presentation – Unaudited Financial Statements The accompanying unaudited financial statements have been prepared in accordance with generally accepted accounting principles for financial information and with the instructions to Form 10-Q. They do not include all information and footnotes required by United States generally accepted accounting principles for complete financial statements. However, except as disclosed herein, there has been no material changes in the information disclosed in the notes to the financial statements for the fiscal year ended December 31, 2015 included in the Company’s S-1 filed with the Securities and Exchange Commission. The unaudited financial statements should be read in conjunction with those financial statements included in the Form S-1. In the opinion of Management, all adjustments considered necessary for a fair presentation, consisting solely of normal recurring adjustments, have been made. Operating results for the nine months ended September 30, 2016 are not necessarily indicative of the results that may be expected for the year ending December 31, 2016. Use of Estimates The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date the financial statements and the reported amount of revenues and expenses during the reporting period. Actual results could differ from those estimates. Cash and Cash E q ui v a lents T h e C o m p a ny c o nsi d ers all h i gh ly li qu i d inves t m e n ts wit h t h e ori g i n a l m atu ritie s o f thre e m on t hs or les s to be ca s h e q u i v a le n t s. The Company had $12,733 of cash as of September 30, 2016 and $146 of cash as of December 31, 2015. Inventories Inventories are stated at the lower of cost or market. Cost is principally determined using the first-in, first out (
